DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN110166125A [D1].

In regarding to claim 1 D1 teaches:
1. A method for supporting inter-satellite communication link acquisition operations, comprising: generating, using a passive digital camera, digital imagery data representing one or more optical images of a spatial region potentially containing a target satellite; processing, using a processor, the digital imagery data to reduce a field of uncertainty, the field of uncertainty being a subset of the spatial region in which the target satellite is expected to be located.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56
In regarding to claim 2 D1 teaches:
2. The method of claim 1, wherein the spatial region is selected to coincide with a region toward which a communication laser beam is directed, or a region toward which an optical receiver is directed toward for receiving a communication signal.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 3 D1 teaches:
3. The method of claim 2, wherein the communication laser is aligned to the passive digital camera, the method further comprising steering the communication laser to point at the target satellite once the target satellite has been located.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 4 D1 teaches:
4. The method of claim 1, wherein the one or more optical images are generated based on light provided to the passive digital camera via a set of optical elements which are also configured to direct a communication laser beam transmitted toward the target satellite, a communication laser beam received from the target satellite, or both.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 5 D1 teaches:
5. The method of claim 1, wherein reducing the field of uncertainty comprises identifying one or more of: a position of the target satellite; an identity of the target satellite; and a location of a communication transmitter or receiver on the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 6 D1 teaches:
6. The method of claim 5, wherein one or more of: the position of the target satellite, the identity of the target satellite, and the location of the communication transmitter are determined using unique visual indicators associated with the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 7 D1 teaches:
7. The method of claim 1, wherein reducing the field of uncertainty comprises identifying a position of the target satellite, the method further comprising, based on the position of the target satellite, adjusting optical elements of the satellite to steer a communication laser beam transmitted toward the target satellite, steer a communication laser beam received from the target satellite, or both.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 8 D1 teaches:
8. A satellite apparatus comprising: a passive digital camera configured to generate digital imagery information representing one or more optical images of a spatial region potentially containing a target satellite; a processor configured to receive the generated digital imagery information and process the received digital imagery to reduce a field of uncertainty, the field of uncertainty being a subset of the spatial region in which the target satellite is expected to be located; and at least one of an optical transmitter and an optical receiver.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

D1, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 11 D1 teaches:
11. The apparatus of claim 8 wherein, the optical receiver receives light from one of: a communication laser of a single target satellite; and communication lasers of plural target satellites.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 12 D1 teaches:
12. The apparatus of claim 8, wherein the estimate of the field of uncertainty includes information indicative of one or more of: location of the target satellite; identity of the target satellite; location of the communication transmitter of the target satellite; and location of the communication receiver of the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 13 D1 teaches:
13. The apparatus of claim 12, wherein one or more of: the location of the target satellite, the identity of the target satellite, and the location of the communication transmitter of the target satellite and location of the communication receiver of the target satellite are determined by the processor using unique visual indicators associated with the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 14 D1 teaches:
14. The apparatus of claim 13, wherein the unique visual indicators associated with the target satellite include: unique visual markings; unique lighting; and unique reflections from the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 15 D1 teaches:
15. The apparatus of claim 8, wherein the passive digital camera produces digital imagery data representing the field of uncertainty that is co-axial with the telescope.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 16 D1 teaches:
16. The apparatus of claim 8, wherein the digital imagery data represents an estimated field of uncertainty potentially containing a target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 17 D1 teaches:
17. The apparatus of claim 8, wherein the spatial region coincides with a region toward which a communication laser beam is directed, or a region toward which an optical receiver is directed toward for receiving a communication signal.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 18 D1 teaches:
18. The apparatus of claim 17, wherein the communication laser is aligned to the passive digital camera, the apparatus further configured to steer the communication laser to point at the target satellite once the target satellite has been located.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 19 D1 teaches:
19. The apparatus of claim 8, wherein the one or more optical images are generated based on light provided to the passive digital camera via a set of optical elements which are also configured to direct a communication laser beam transmitted toward the target satellite, a communication laser beam received from the target satellite, or both.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 20 D1 teaches:
20. The apparatus of claim 8, wherein reducing the field of uncertainty comprises identifying one or more of: a position of the target satellite; an identity of the target satellite; and a location of a communication transmitter or receiver on the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 21 D1 teaches:
21. The apparatus of claim 20, wherein one or more of: the position of the target satellite, the identity of the target satellite, and the location of the communication transmitter are determined using unique visual indicators associated with the target satellite.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

In regarding to claim 22 D1 teaches:
22. The apparatus of claim 8, wherein reducing the field of uncertainty comprises identifying a position of the target satellite, the method further comprising, based on the position of the target satellite, adjusting optical elements of the satellite to steer a communication laser beam transmitted toward the target satellite, steer a communication laser beam received from the target satellite, or both.
D1, page 5 lines 38-45, page 6 lines 22-48, page 7 lines 14-56

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN110166125A [D1].

In regarding to claims 9-10 D1 teaches:
9-10. The apparatus of claim 8, however, D1 fails to explicitly teach wherein processing the field of uncertainty estimate is performed using a trained neural network; wherein the trained neural network includes a deep learning network. Official Notice is taken that both the concept and the advantage of wherein processing the field of uncertainty estimate is performed using a trained neural network; wherein the trained neural network includes a deep learning network are well known and expected in the art.  Thus, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to utilize said feature within said system taught by D1, because such incorporation would result in improving the accuracy of detecting of an object. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481